Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 22-27 are new.
Claim 9 is cancelled.
Claims 1-8 and 10-27 are pending.
Claims 13, 18 and 24 are withdrawn. Applicant is requested to use the proper claim status identifier for claim 24 (New withdrawn) in future communications.
Claims 1-8, 10-12, 14-17 and 19-27 are under examination. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 8/5/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Allowable Subject Matter
Claims 25-27 are allowed.
Claims 11, 12 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 14-17 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanden Berghe et al. (US 8771757).
Regarding claims 1-3, 10 and 23, Vanden Berghe et al. disclose that methylcellulose, which is the dehydroxylated derivative of a C1 hydroxyalkylcellulose, shell capsules have been direct filled with a liquid matrix of choline chloride stabilized silicic acid (column 1, line 66 through column 2, lines 1-5). The plain and ordinary meaning of “derivative” in chemistry is a compound that is derived from a similar compound by a chemical reaction. In this case, the chemical reaction is dihydroxylation of C1 hydroxyalkycellulose to produce the methylcellulose derivative. Similarly, for example, the artisan understands methylcellulose to be the dehydroxylated-depropylated derivative of hydroxypropylmethylcellulose. Thus, methylcelluose is a derivative of the claimed species. The liquid matrix is inherently acidic and has a pH of 0-2.5 and since it is a solution of an acid and substantially comprises monomers and/or oligomers of silicic acid. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
Regarding instant claims 14-16, a silicon food supplement, a medicament and for use in the prevention, inhibition or treatment of bone-loss, cartilage degeneration, loss of hair and nail quality and skin aging diseases are all intended uses of the composition. The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, the capsule of Vanden Berghe et al. is capable of performing any of the instantly claimed intended uses.
Regarding instant claim 17, either the choline or the silicic acid in the capsule of Vanden Berghe et al. serves as a dietary or pharmaceutically active ingredient. 
Response to arguments:
Applicant asserts that “Berghe is completely silent with respect to a capsule comprising a capsule shell filled with an acidic liquid formulation comprising silicic acid stabilized with a choline compound, wherein the capsule shell comprises a hydroxyalkylcellulose, a hydroxyalkylalkylcellulose, or a derivative thereof.” Respectfully, the Examiner does not agree for the reasons presented above. Applicant’s argument is not persuasive. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8, 10, 14-17 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanden Berghe et al. (US 8771757) and Bronder (WO 9521124) and Cade et al. (US 8852631) and Biyani, MK. (Choosing Capsules: A Primer; [online] retrieved on 4/13/22 from: Choosing Capsules: A Primer (pharmtech.com); 2017:9 pages). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    350
    1438
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims 1-3, 9 and 14-17 rejected under § 102 above over Vanden Berghe are also invalid under §103.
	Vanden Berghe also teaches that gelatine or methylcellulose capsules filled with a liquid matrix of choline stabilized silicic acid result in deformation and leakage of the capsules (column 1, line 65 through column 2, line 2). 
	Regarding instant claims 3-5 and 19-21, Vanden Berghe teaches solutions with a final pH between 1-1.15 (Examples A-D) and a choline content of 65-75% by weight and a water content of 15-25% by weight (column 3, lines 3-5; claim 3), which overlaps at most 30 wt% or at most 20 wt% water. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The solution of Vanden Berghe is free of other diluents as defined by the instant specification (page 5, lines 3-14).
	Regarding claim 7, Vanden Berghe teach adding rheological additives such as microcrystalline cellulose, pectines, alginates and starch (column 3, lines 8-17). 
	Regarding claim 8, the specification teaches that diluents are chosen from glycerol, polyethylene glycol and polypropylene glycol (page 5, lines 3-6). Vanden Berghe does not add these diluents and thus the formulations of Vanden Berghe are free of diluents.  
Regarding instant claims 1-3, Bronder teaches solutions of choline stabilized ortho silicic acid preparations (Abstract; claims 1 and 6), which naturally substantially comprises monomers and/or oligomers of silicic acid, that has a pH preferably lower than 2 but can lie within the range of 1-3 (claim 11; page 4, lines 12-13) and is suitable for oral administration (page 6, line 2). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C.
§ 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	Regarding instant claims 4 and 19, Bronder teaches a preparation with 3-5 wt% silicon content, 70% choline HCl and the remainder water (page 4, lines 8-12), which would be 25-27% by weight water. Bronder teaches that the water content can be reduced whereby a constant viscosity is achieved (page 4, lines 3-7).
Regarding instant claims 14-16, a silicon food supplement, a medicament and for use in the prevention, inhibition or treatment of bone-loss, cartilage degeneration, loss of hair and nail quality and skin aging diseases are all intended uses of the composition. The intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Accordingly, the composition of Bronder is capable of performing the instantly claimed intended uses.
Regarding instant claim 17, either the choline or the silicic acid of Bronder serves as a dietary or pharmaceutically active ingredient. 
Regarding instant claims 1 and 10, Cade et al. teach acid resistant capsules (title; abstract) made from cellulose derivatives, preferably HPMC, pullulan, modified starch (column 4, lines 19-27; claim 1; Table 1, examples 1-5).
	Biyani guides the artisan to HPMC capsules for liquid filling (Figure 1, page 1 of 9) and that the consumer has a preference for capsule dosage form (page 2 of 9; consumer preference).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Vanden Berghe is that Vanden Berghe do not expressly teach the aqueous preparation of stabilized silicic acid with a viscosity of 0.08 X 103 to 2.0 X 103 mPas or the capsule shell comprises starch, modified starch, pullulan, hydroxyethylcellulose, hydroxyethylmethylcellulose, hydroxypropylcellulose and hydroxypropylmethylcellulose and derivatives thereof. This deficiency in Bronder is cured by the teachings of Cade et al., Bronder and Biyani. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the capsule filled with an acidic liquid formulation comprising choline stabilized silicic acid of Vanden Berghe where the aqueous preparation of stabilized silicic acid with a viscosity of 0.08 X 103 to 2.0 X 103 mPas and the capsule shell comprises starch, modified starch, pullulan, hydroxyethylcellulose, hydroxyethylmethylcellulose, hydroxypropylcellulose and hydroxypropylmethylcellulose and derivatives thereof, as suggested by Cade et al., Bronder and Biyani, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As noted above, Vanden Berghe report that it is well known to fill a methylcellulose capsule with a liquid solution of choline stabilized silicic acid but that the capsule deforms and leaks over time in stability tests. The ordinary artisan desiring a more stable capsule to hold the acidic liquid solution would look to the capsule arts for acid resistant capsule shells where it known through the teachings of Biyani that HPMC capsules can be liquid filled and Cade et al. teach acid resistant polysaccharide shell capsules including HPMC. Furthermore, Vanden Berghe teaches that cellulose derivatives such as HPMC or dextrin or starch derivatives, can be used as carriers for the stabilized silicic acid (column 3, lines 8-16) thus teaching the compatibility of these materials. Therefore, the ordinary artisan would have a reasonable expectation of success in filling the acid resistant cellulose derivatives including HPMC, modified starch and pullulan capsules of Cade et al. with the choline stabilized silicic acid of Vanden Berghe. Additionally, it is noted through the teachings of Bronder that the water content can be reduced whereby a constant viscosity is achieved (page 4, lines 3-7), thus some degree of viscosity is present. Consequently, the ordinary artisan would desire a constant viscosity to fill the capsules that would flow smoothly but not cause spillage and would optimize the viscosity to 0.08 X 103 to 2.0 X 103 mPas with a reasonable expectation of success. From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
 Additionally, it is the Examiner’s position that since the combined prior art teach the same amount of water and the same components in the preparation then the resulting viscosity is going to be the same as instantly claimed. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that: “Vanden Berghe is completely silent with respect to a capsule shell filled with an acidic liquid formulation comprising silicic acid stabilized with a choline compound, wherein the capsule shell comprises a hydroxyalkylcellulose, a hydroxyalkylalkylcellulose, or a derivative thereof as recited in amended claim 1.” Respectfully, the Examiner cannot agree for the reasons explained in the 102 rejection above. 
Applicant asserts that it was surprisingly discovered that “an acidic liquid formulation comprising silicic acid stabilized with a choline compound is stable in capsules having capsule shells comprising a hydroxyalkylcellulose, a hydroxyalkylalkylcellulose, or a derivative thereof, and wherein said alkyl is one or more of C1 -C4 alkyl.” Respectfully, the Examiner does not agree because Vanden Berghe and Bronder already teach that choline stabilizes silicic acid so there cannot be anything unexpected or surprising about silicic acid being stabilized with a choline compound at all.
Applicant’s characterization of the secondary references is noted but not persuasive. The Examiner is relying upon the secondary references as stated in the rejection and not as characterized by Applicant. 


Conclusion
Claims 25-27 are allowed.
Claims 11, 12 and 22 are objected.
Claims 1-8, 10, 14-17, 19-21 and 23 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613